          Case 5:18-cv-00920-G Document 49 Filed 06/03/19 Page 1 of 17




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF OKLAHOMA

(1) QUILL INK BOOKS LIMITED, a
foreign corporation,

       Plaintiff,


v.                                                      Case No.: CIV-18-920-G

(1) ABCD GRAPHICS AND DESIGN,
INC., D/B/A BLUSHING BOOKS
PUBLISHING, a foreign corporation, et al.,

       Defendants.


      PLAINTIFF QUILL INK BOOKS LIMITED’S MOTION FOR PARTIAL
     SUMMARY JUDGMENT AGAINST DEFENDANT ABCD GRAPHICS AND
           DESIGN, INC., D/B/A BLUSHING BOOKS PUBLISHING


       Plaintiff, Quill Ink Books Limited (“Plaintiff”), pursuant to FED. R. CIV. P. 56 and

LCvR56.1 moves this Court for partial summary judgment as to certain causes of action

alleged in its Amended Complaint (Doc. No. 6) against Defendant ABCD Graphics and

Design, Inc. d/b/a Blushing Books Publishing (“Blushing”). There exists no genuine

dispute as to any material fact alleged in Counts II, IV, V, and VIII of the Amended

Complaint, and Plaintiff is entitled to summary judgment as a matter of law. In support of

this motion, Plaintiff states:

                                 PRELIMINARY STATEMENT

       This action arises from knowingly false and defamatory communications

intentionally delivered by Blushing directly to Plaintiff’s eBook distributor, Draft2Digital,
            Case 5:18-cv-00920-G Document 49 Filed 06/03/19 Page 2 of 17




L.L.C. (“Draft2Digital”), and directly to various, other online vendors. Blushing’s contacts

with Draft2Digital tortiously interfered with Plaintiff’s distribution contract with

Draft2Digital; deprived Plaintiff of its contractual right to participate in Draft2Digital’s

distribution program; and caused Plaintiff to lose pre-release and ordinary book sales in

the United States and internationally. Plaintiff filed the instant action on October 17, 2018,

against Blushing seeking injunctive relief for intentional interference with contract and for

copyright misuse; and for damages for misrepresentation of copyright claims under the

DIGITAL MILLENNIUM COPYRIGHT ACT, tortious and malicious interference with

prospective and existing business relationships, defamation, false light, civil conspiracy;

and, for declaratory relief. The Motion presently before this Court is asking for partial

summary judgment as to misrepresentation under 17 U.S.C. § 512(f), tortious interference

with prospective economic advantage, malicious interference with contract or business

relations, and civil conspiracy.

                STATEMENT OF MATERIAL FACTS AS TO WHICH
                   NO SUBSTANTIAL CONTROVERSY EXISTS

       1.      On January 18, 2018, Plaintiff published Crave to Conquer, the first book in

an omegaverse series entitled MYTH OF OMEGA. Ex 1, Crave to Conquer Proof of

Publishing.

       2.      On March 20, 2018, Plaintiff published Crave to Capture, the second book

in the MYTH OF OMEGA series. Ex. 2, Crave to Capture Proof of Publishing.

       3.      The third book, Crave to Claim, was published on May 23, 2018, concluded

the MYTH OF OMEGA series. Ex. 3, Crave to Claim Proof of Publishing.


                                              2
            Case 5:18-cv-00920-G Document 49 Filed 06/03/19 Page 3 of 17




       4.      Each book in the MYTH OF OMEGA series is subject to the protection of the

Berne Convention for the Protection of Literary and Artistic Works and Crave to Conquer

has a validly registered copyright under the Copyright Act of 1976. Ex. 4, Crave to

Conquer Copyright Registration.

       5.      The MYTH OF OMEGA series was released through Draft2Digital, Amazon,

Barnes and Noble, iTunes Apple, Rakuten-Kobo and Google Play. These online vendors

sell e-books and print books to customers. Ex. 5, Affidavit of Kristina Busse, ¶ 3

       6.      After the release of the first two books, Crave to Conquer and Crave to

Capture, Blushing directed a “take-down” notice to Draft2Digital and other vendors on or

about April 19, 2018. Ex. 5, ¶ 4; Ex. 6 and Ex. 7, “Take-Down” Notices.

       7.      In the “take-down” notices Blushing asserted the MYTH OF OMEGA series

infringed on author Rachelle Soto a/k/a Addison Cain’s (“Cain”) copyrights and demanded

Draft2Digital remove the MYTH OF OMEGA books from sale. Ex. 6 and Ex. 7.

       8.      The “take-down” notices were sent by Blushing at the direction of Cain, and

it was Cain’s intention to hide behind the actions of Blushing. Ex. 8, April 18, 2018 email

from Rachelle Soto to Bethany Burke (“File the DMCAs immediately to Amazon, iTunes,

and [Barnes and Noble].”); Ex. 9, April 19, 2018 email from Bethany Burke to Rachelle

Soto (“I think your decision to hide behind Blushing and paint us as the instigators is how

it absolutely should be. Let us take the heat. All you have to do is say ‘My publisher chose

to take action. It was and continues to be out of my hands.’ Let people get mad at us.”)

(emphasis added).



                                             3
            Case 5:18-cv-00920-G Document 49 Filed 06/03/19 Page 4 of 17




       9.      The “take-down” notices represented Cain somehow possessed validly

registered copyrights on common literary tropes. Ex. 6 and Ex. 7.

       10.     At the time Blushing transmitted the “take-down” notices, it was impossible

for Cain to assert ownership over any sort of copyright with respect to the Omegaverse

tropes she cited in the notice. Ex. 10, April 17, 2018 email from Rachelle Soto to Bethany

Burke. (“I don’t have a copyright filed for this, but Allison [Travis], can you submit my

contract as proof of first publishing and send in a DMCA to Amazon.[sic]”).

       11.     Cain did not register for a copyright for her first book until two years

following the book’s publication. Ex. 11, Certificate of Registration for Born to Be Bound.

       12.     From April 24, 2018 to May 16, 2018 Plaintiff received multiple reader

inquiries stating the MYTH OF OMEGA books were missing from online vendors. Through

these communications, Plaintiff learned of Blushing’s continuing efforts to disrupt

Plaintiff’s book sales. Ex. 5, ¶ 5.

       13.     On May 16, 2018, Draft2Digital’s representatives advised Plaintiff that

Draft2Digital and Barnes and Noble had removed the MYTH OF OMEGA series from sale

because of the “take-down” notices. Ex 5, ¶ 6.

       14.     During the week of May 16, 2018, Plaintiff received communications from

the vendors that “take-down” notices were now filed against all three books in the MYTH

OF OMEGA     series, including Crave to Claim which had not been published at the time the

“take-down” notices were filed. Ex. 5, ¶ 7.

       15.     Further communications with vendors revealed that all three books of the

MYTH OF OMEGA series were removed from sale. Ex. 5, ¶ 8.

                                              4
          Case 5:18-cv-00920-G Document 49 Filed 06/03/19 Page 5 of 17




       16.    iTunes removed Plaintiff’s entire library of publications solely based on

Blushing’s false claims. Ex. 5, ¶ 9.

       17.    Blushing’s “take-down” notices—while only referencing the first book,

Crave to Conquer—made allegations against the entire MYTH OF OMEGA series without

identifying how book two, Crave to Capture, was infringement and, more incredibly,

asserted infringement by unpublished third book, Crave to Claim, falsely claiming it had

been reviewed. Ex. 6 and Ex. 7.

       18.    Despite the fact Crave to Claim had not yet been published, Blushing sent

the take-down notice to ensure that Plaintiff “did not make any more money off the series”.

Ex. 12, April 26, 2018 email from Rachelle Soto to Allison Travis (“When [Barnes and

Noble] does respond, let let[sic] them know that [Crave to Claim] needs to come down too.

I don’t want [Plaintiff’s author Zoey Ellis] to make any more money off this series.

#AngryAddison LOL”) (emphasis added); Ex. 13, May 16, 2018 email from Rachelle Soto

to Allison Travis (“Can we call [Amazon]? [Crave to Claim] is going to go live soon, and

I don’t want it being released.”) (emphasis added).

       19.    Upon learning of the “take-down” notices, Plaintiff promptly delivered

counter-notices pursuant to Section 512(g) of the Copyright Act (“Counter-Notices”). Ex.

14, Counter-Notice.

       20.    Plaintiff showed in the Counter-Notices that Blushing made material, false

representations. Ex. 14.




                                            5
          Case 5:18-cv-00920-G Document 49 Filed 06/03/19 Page 6 of 17




       21.    Blushing’s “take-down” notices violated the Copyright Act, damaged

Plaintiff’s reputation and resulted in financial losses, including, but not limited to, pre-

release and ordinary book sales in the United States and internationally. Ex. 5, ¶ 10.

       22.    The actions taken by Blushing and their author, Cain, were calculated to end

the career of Plaintiff’s author and destroy the Zoey Ellis brand of books. Ex. 15, May 21,

2018 email from Bethany Burke to Rachelle Soto (“[Zoey Ellis has] lost her Apple account,

though her other titles are still on [Barnes and Noble] and Kobo. I don’t know what

mechanism we can use to shut her down completely as an author, unless YOU want to try

to trademark Omegaverse. (Which we might be able to get…) I think our best strategy right

now is to push Amazon HARD. If [Zoey Ellis] loses her account completely it will in effect

shut her down.”) (emphasis added); Ex. 16, July 11, 2018 email from Rachelle Soto to

Bethany Burke (“[Zoey Ellis’s] books are back up on iBooks…They are also on Kobo and

Google Play. And I’m super mad (not at you, at this fucked up situation). Can we please

send out DMCA Takedown notices to these people.[sic] Also, what are we going to do

about Amazon? Help!”).

       23.    Following the filing of this lawsuit, Blushing has represented on multiple

occasions to both the Plaintiff and the Court that they are liable for the damage to Plaintiff.

See Doc. No. 32, ¶ 78 (“Based on these metrics, [Blushing] can state with confidence that

the actual LOSS OF SALES’ related damages in this case is likely less than $2000.00 and

may be less than $1000.00.”); see also Doc. No. 42, ¶ 2 (“Defendant, however, did not

disclose any confidential details whatsoever, and in fact will be filing a public pleading in

the very near future wherein it presents its F.R.C.P. 68 Offer of Judgment in detail.”); see

                                              6
          Case 5:18-cv-00920-G Document 49 Filed 06/03/19 Page 7 of 17




also id. at ¶ 5 (“Defendant, using extremely reliable methods of calculating sales of

Plaintiff’s works, estimates any conceivable damages to Plaintiff to be in the area of $1,000

to $2,000 US dollars.”).

       24.    Recently, Blushing admitted in its Motion to Exclude Plaintiff’s Expert

Witness (Doc. No. 48) that it is willing to stipulate that “[t]hese books are not identical”

admitting “[t]his is not a copyright infringement case,” which is precisely what an industry

expert and commentator, unaffiliated with any party, already confirmed. See Doc. No. 48;

see also Ex. 17, Courtney Milan Analysis (“I have not seen anything that makes me think

there was any merit to those initial takedown notices,” and “[t]he plot and character points

that [Addison Cain] lists are EXTREMELY standard Omegaverse characteristics. . ..”).

                                  LEGAL STANDARD

       FED. R. CIV. P. 56 permits a party to “move for summary judgment, identifying each

claim or defense—or the part of each claim or defense—on which summary judgment is

sought.” FED. R. CIV. P. 56(a). Summary judgment is appropriate where “there is no

genuine issue as to any material fact and that the moving party is entitled to judgment as a

matter of law.” Id.; see also Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986); see also

Occusafe, Inc. v. EG&G Rocky Flats, Inc., 54 F.3d 618, 621 (10th Cir. 1995).

       A party opposing a properly supported motion for summary judgment must offer

evidence in admissible form, of specific facts, FED. R. CIV. P. 56(e), sufficient to raise a

“genuine issue of material fact.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247-48,

106 S. Ct. 2505, 91 L.Ed.2d 202 (1986) (“The mere existence of some alleged factual

dispute between the parties will not defeat an otherwise properly supported motion for

                                             7
          Case 5:18-cv-00920-G Document 49 Filed 06/03/19 Page 8 of 17




summary judgment.”) Moreover, “[f]actual disputes that are irrelevant or unnecessary will

not be counted.” Id. at 248.

                          ARGUMENT AND AUTHORITIES

I.     PLAINTIFF IS ENTITLED TO SUMMARY JUDGMENT AGAINST
       BLUSHING FOR MISREPRESENTATION UNDER 17 U.S.C. § 512(f).

       Blushing’s DMCA “take-down” notices were submitted to various vendors of

Plaintiff’s violated federal copyright law. Under 17 U.S.C. § 512(f), “[a]ny person who

knowingly materially misrepresents under this section…that material or activity is

infringing…shall be liable for any damages, including costs and attorneys’ fees, incurred

by the alleged infringer, by any copyright owner or copyright owner’s authorized

licensee…who was injured by such misrepresentation, as the result of the service provider

relying upon such misrepresentation in removing or disabling access to the material or

activity claimed to be infringing, or in replacing the removed material or ceasing to disable

access to it.” 17 U.S.C. § 512(f) (emphasis added). Under federal law, knowingly “means

that a party actually knew, should have known if it acted with reasonable care or diligence,

or would have had no substantial doubt had it been acting in good faith, that it was making

misrepresentations.” Online Policy Group v. Diebold, Inc., 337 F. Supp. 2d 1195, 1204,

2004 U.S. Dist LEXIS 19697 (N.D. Cal. 2004); see also Handshoe v. Perret, 2018 U.S.

Dist. LEXIS 155971, 20 (S.D. Miss. 2018) (“To act knowingly is to act in such a manner

that the actor engaged in prohibited conduct with the knowledge that the social harm that

the law was designed to prevent was practically certain to result; deliberately.”) (internal

citations omitted). Moreover, the requirement of good faith “encompasses a subjective,


                                             8
          Case 5:18-cv-00920-G Document 49 Filed 06/03/19 Page 9 of 17




rather than objective standard.” Lenz v. Universal Music Corp., 815 F.3d 1145, 1153-54,

2016 U.S. App. LEXIS 5026 (9th Cir. 2016) (citing Rossi v. Motion Picture Ass’n of Am.,

Inc., 391 F.3d 1000, 1004, 2004 U.S. App. LEXIS 24743 (9th Cir. 2004)).

       In the present case, Blushing knowingly transmitted the DMCA “take-down”

notices while the same contained various material misrepresentations. Blushing’s own

author admitted to them that she did not possess a valid copyright for all the materials cited

in the DMCA “take-down” notices. See Statement of Material Facts As To Which No

Substantial Controversy Exists (“Facts”), ¶¶ 8-11. Moreover, not only did she not possess

a valid copyright, but the material Blushing claims is plagiarized consisted almost entirely

of omegaverse tropes; and, tropes cannot be copyrighted. Further, there was no “good

faith” present—subjective or otherwise—in Blushing’s conclusion that the material was

infringing. In fact, Blushing’s author admitted on various occasions to Blushing that she

did not believe the material to be infringing, and that she knew she did not have a copyright

on the omegaverse. See Ex. 8 (“Since it’s not outright plagiarism, I don’t think there’s

anything that can be done.”); see also id. (“[S]he did not quote any of my exact

phrasing[.]”); see also Ex. 15 (“The problem is – as you say – you do not own

Omegaverse.”). Moreover, the alleged similarities between the works that were provided

with the DMCA “take-down” notice were self-serving summaries of similarities without

any specific reference to the texts themselves. See Ex. 6 and Ex. 7. Almost every

referenced similarity between the works lists a trope that is common throughout all

omegaverse fiction. See, e.g., Green v. Lindsey, 885 F. Supp. 469, 486 (S.D.N.Y. 1992 ),

aff’d, 9 F.3d 1537 (2d Cir. 1993), cert. denied, 510 U.S. 1202, 127 L. Ed. 2d 667, 114 S.

                                              9
         Case 5:18-cv-00920-G Document 49 Filed 06/03/19 Page 10 of 17




Ct. 1318 (1994); see also Williams v. Crichton, 84 F.3d 581, 588-89 (2d Cir. 1996)

(“Having reviewed both parties’ works in detail, we find that nearly all the similarities

between the works arise from noncopyrightable elements, and thus the district court

correctly concluded that the works are not substantially similar.”). Further, summary

judgment has been granted based on a court’s finding that the morals of the two stories

were different, that the similarity of events constituted unprotected scènes à faire, i.e., that

the similarities necessarily flowed from the common idea underlying the stories, and most

importantly, that the two works differed in total feel because they were “not similar in

mood, details or characterization.” Reyher v. Children’s TV Workshop & Tuesday Publ’ns,

553 F.2d 87, 92 (2d Cir. 1976). Lastly, by Blushing’s own admission, the two works are

not identical. See Facts, ¶ 24. In fact, other than standard Omegaverse scène à faire, Cain

cannot identify any similarity between her series and Plaintiff’s publications. Ex. 18, Cain

Depo. at 60:13-68:1, 154:13-167:16 & 177:7-184:1; see also Ex. 17, Courtney Milan

Analysis (“I have not seen anything that makes me think there was any merit to those initial

takedown notices,” and “[t]he plot and character points that [Addison Cain] lists are

EXTREMELY standard Omegaverse characteristics. . ..”).

       As a direct result of Blushing’s misrepresentations under 17 U.S.C. § 512(f),

Plaintiff has been damaged. For purposes of § 512, Plaintiff is not required to allege

specific monetary damages. See Lentz v. Universal Music Corp., supra, at 1164-65

(“Universal incorrectly asserts that Lentz must demonstrate she incurred “actual monetary

loss”…the damages an alleged infringer may recover under § 512(f) from “any person” are

broader than monetary relief…[b]ecause Congress specified the recovery of “any

                                              10
            Case 5:18-cv-00920-G Document 49 Filed 06/03/19 Page 11 of 17




damages,” we reject Universal’s contention that Congress did not indicate its intent to

depart from the common law presumption that a misrepresentation plaintiff must have

suffered a monetary loss.”) (citations omitted).

       In summation, it is undisputed that Blushing transmitted the DMCA “take-down”

notices. It is further undisputed that the DMCA “take-down” notices knowingly and

materially misrepresented the facts therein. It is further undisputed that Blushing did not

have a good faith basis for believing that the material published by Plaintiff was infringing.

Lastly, it is undisputed that Plaintiff was damaged. Therefore, there exists no genuine issue

as to any material fact that would preclude summary judgment in favor of Plaintiff and

against Blushing as to Count II of the Amended Complaint.

II.    PLAINTIFF IS ENTITLED TO SUMMARY JUDGMENT AGAINST
       BLUSHING FOR INTERFERING WITH PLAINTIFF’S EXISTING AND
       PROSPECTIVE BUSINESS.

       a.       It is undisputed that Blushing tortuously interfered with Plaintiff’s
                prospective economic advantage when they submitted the baseless
                DMCA “take-down” notices.

       To prevail on a claim for tortious interference with prospective economic advantage,

the following must be shown: "the existence of a valid business relation or expectancy,

knowledge of the relationship or expectancy on the part of the interferer, an intentional

interference inducing or causing a breach or termination of the relationship or expectancy,

and resultant damage to the party whose relationship has been disrupted." Batton v.

Mashburn, 107 F. Supp. 3d 1191, 1198, 2015 U.S. Dist. LEXIS 61890 (W.D. Okla. 2015)

(citing Lakeshore Cmty. Hosp., Inc. v. Perry, 212 Mich. App. 396, 538 N.W.2d 24, 27

(Mich. Ct. App. 1995); see also Gonzalez v. Sessom, 2006 OK CIV APP 61, ¶ 16, 137 P.3d

                                             11
         Case 5:18-cv-00920-G Document 49 Filed 06/03/19 Page 12 of 17




1245, 1249 (“The essential elements of a claim for intentional interference with prospective

economic advantage are (1) the existence of a valid business relation or expectancy, (2)

knowledge of the relationship or expectancy on the part of the interferer, (3) an intentional

interference inducing or causing a breach or termination of the relationship or expectancy,

and (4) resultant damage to the party whose relationship has been disrupted. The

interference is intentional if the interferer acted with the purpose to interfere with the

relationship or expectancy.”)

       In the present case, it is undisputed that Plaintiff had both valid business

relationships and expectancies with the various online vendors that were contracted to sell

the MYTH OF OMEGA series. See Facts, ¶¶ 5, 13-16 It is further undisputed that Blushing

knew of these relationships, as is made clear by the fact they specifically targeted the

vendors that they knew were contracted to sell the MYTH OF OMEGA series. See id. at ¶¶ 8,

10, and 23. It is further undisputed that Blushing’s interference was intentional, and that it

induced a termination of the relationship when the specifically targeted vendors removed

Plaintiff’s published books from their stores. See id. at ¶¶ 12-16. Lastly, it is undisputed

that Plaintiff suffered damages because of Blushing’s tortious interference; not only did

the removal of the MYTH OF OMEGA series result in lost sales, but it also cancelled all

preorders for the then-forthcoming third book in the MYTH OF OMEGA series. See id. at ¶

21.

       Therefore, there exists no genuine issue as to any material fact that would preclude

summary judgment in favor of Plaintiff and against Blushing as to Count IV of the

Amended Petition.

                                             12
            Case 5:18-cv-00920-G Document 49 Filed 06/03/19 Page 13 of 17




       b.       It is undisputed that Blushing maliciously interfered with Plaintiff’s
                contract and business relations when they submitted the baseless
                DMCA “take-down” notices.

       To prevail on a claim for malicious interference with contract and business relations,

the following must be shown: “proof that defendant interfered with plaintiff's business or

contractual rights; the interference was not justified, privileged, or excusable; and plaintiff

was damaged as a result of the interference” Wilspec Techs., Inc. v. Dunan Holding Group

Co., Ltd., 2008 U.S. Dist. LEXIS 47750, *9 (W.D. Okla. 2008) (citing Gabler v. Holder &

Smith, Inc., 2000 OK CIV APP 107, 11 P.3d 1269, 1278.

       In the present case, as argued, supra, it is undisputed that Blushing interfered with

Plaintiff’s business and contractual rights. It is further undisputed that the interference was

not justified, privileged, or excusable, because the interference was based entirely on

misrepresentations of copyright and violations of federal law under 17 U.S.C. § 512(f). See

supra; see also Facts, ¶ 6-11. Lastly, as discussed, it is undisputed that Plaintiff was

damaged as a result of this malicious interference. See Facts, ¶ 21. Additionally, and most

importantly, Defendant’s articulated reason for the ongoing interference was to ruin the

career of one of Plaintiff’s authors and drive her out of the business. Id. at ¶ 22.

       Moreover, even after it was brought to Blushing’s attention via DMCA counter-

notices that the works were not infringing, Blushing continued to maliciously interfere with

Plaintiff’s business and contractual relationships. Id. These actions are purposefully

malicious, deliberate, and unlawful. See Mercer Publ., Inc. v. Smart Cookie Ink, LLC, 2012

U.S. Dist. LEXIS 198949, *14 (W.D. Wash. 2012) (“Smart Cookie further alleges that

Mercer continued to send these allegedly misleading DMCA notices even after Smart

                                              13
            Case 5:18-cv-00920-G Document 49 Filed 06/03/19 Page 14 of 17




Cookie provided evidence that its products did not infringe…Based on these allegations,

the court concludes that Smart Cookie has pleaded sufficient factual support to state a

plausible claim for relief under the DMCA.”)

       Therefore, there exists no genuine issue as to any material fact that would preclude

summary judgment in favor of Plaintiff and against Blushing as to Count V of the Amended

Petition.

III.   PLAINTIFF IS ENTITLED TO SUMMARY JUDGMENT AGAINST
       BLUSHING FOR CONSPIRING WITH CAIN TO ENGAGE IN
       UNLAWFUL BEHAVIOR TO STIFLE COMPETITION.

       To prevail on a claim for civil conspiracy, a Plaintiff must provide evidence of “(1)

two or more persons; (2) an object to be accomplished; (3) a meeting of minds on the object

or course of action; (4) one or more unlawful, overt acts; and (5) damages as the proximate

result.” Hitch Enters. v. Cimarex Energy Co., 859 F. Supp. 2d 1249, 1268, 2012 U.S. Dist.

LEXIS 70564, *46 (W.D. Okla. 2012); see also Singer v. Wadman, 745 F.2d 606, 609,

1984 U.S. App. LEXIS 18198, *7 (“A civil conspiracy is the combination of two or more

persons acting in concert, either to commit an unlawful act, or to commit a lawful act by

unlawful means.”). In the present case, it is undisputed that Blushing acted in concert with

and at the direction of its author Cain. See Facts, ¶ 8. It is further undisputed that the object

they sought to be accomplished was the transmission of meritless DMCA “take-down”

notices to ensure that Plaintiff and its author did not make any more money from their

published works. See id. at ¶¶ 8, 18, 22. It is undisputed that there was a meeting of the

minds, as evidenced by the ongoing discussions via email between Blushing and its author.

Id. In sending the DMCA notices contemplated in the email correspondence, it is

                                               14
          Case 5:18-cv-00920-G Document 49 Filed 06/03/19 Page 15 of 17




undisputed that there was an overt act. Lastly, as argued, supra, it is undisputed that

Plaintiff suffered damages as a direct result of the conspiracy between Blushing and its

author.

      Therefore, there exists no genuine issue as to any material fact that would preclude

summary judgment in favor of Plaintiff and against Blushing as to Count VIII of the

Amended Petition.

                                     CONCLUSION

      For the reasons stated herein, Plaintiff Quill Ink Books requests partial summary

judgment against Defendant ABCD Graphics and Design, Inc. d/b/a Blushing Books

Publishing as follows:

   1. Judgment as to liability for Plaintiff and against Blushing for misrepresentation

      under 17 U.S.C. § 512(f);

   2. Judgment as to liability for Plaintiff and against Blushing for tortious interference

      with prospective economic advantage;

   3. Judgment as to liability for Plaintiff and against Blushing for malicious

      interference with contract or business relations;

   4. Judgment as to liability for Plaintiff and against Blushing for civil conspiracy;

   5. Attorneys fees and costs; and,

   6. For such other relief as the Court deems just and equitable.




                                            15
     Case 5:18-cv-00920-G Document 49 Filed 06/03/19 Page 16 of 17




Dated this 3rd day of June, 2019.




                                    s/ Dylan D. Erwin
                                    Gideon A. Lincecum, OBA No. 19674
                                    Dylan D. Erwin, OBA No. 31987
                                    HOLLADAY & CHILTON, PLLC
                                    204 North Robinson, Suite 1550
                                    Oklahoma City, OK 73102
                                    Telephone: (405) 236-2343
                                    Facsimile: (405) 236-2349
                                    Email: glincecum@holladaychilton.com
                                            derwin@holladaychilton.com

                                    ATTORNEYS FOR PLAINTIFF
                                    QUILL INK BOOKS LIMITED




                                    16
         Case 5:18-cv-00920-G Document 49 Filed 06/03/19 Page 17 of 17




                             CERTIFICATE OF SERVICE

       I hereby certify that on this 3rd day of June, 2019, I electronically transmitted the

attached document to the Clerk of Court using the ECF System for filing. Based on the

records currently on file, the Clerk of Court will transmit a Notice of Electronic Filing to

the following ECF registrants:

Rebecca L Briggs
beckybriggslaw@gmail.com

Shawn M Dellegar
shawn.dellegar@crowedunlevy.com, carol.welch@crowedunlevy.com,
ECFT@crowedunlevy.com, tammy.shaddox@crowedunlevy.com

Deric J McClellan
deric.mcclellan@crowedunlevy.com, pat.george@crowedunlevy.com,
ecft@crowedunlevy.com

Gideon A Lincecum
glincecum@holladaychilton.com, cburgess@holladaychilton.com,
ECF_Service@holladaychilton.com

Dylan D Erwin
derwin@hollladaychilton.com, lspencer@holladaychilton.com,
ecf_service@holladaychilton.com


                                              s/ Dylan D. Erwin




                                            17
